Justice SAYLOR,
dissenting.
I respectfully dissent, as I am unable to join material aspects of the majority reasoning, as follows.
*23Initially, I find myself in a difficult position relative to the latest turn in the Court’s layering jurisprudence reflected in the following pronouncement by the majority: “[W]e now conclude the better practice is not to reject claims of appellate counsel’s ineffectiveness on the grounds of inadequate development in the appellate brief if the deficiencies in the brief mirror those in the PCRA pleadings, unless the PCRA court invoked these deficiencies as the basis for its decision and afforded an opportunity to amend.” Majority Opinion, at 8-9.
I have always been a proponent of a fair degree of leeway in terms of the application of the waiver doctrine to both pleadings and briefs. See, e.g., Commonwealth v. Rivers, 567 Pa. 289, 266-70, 786 A.2d 928, 939-42 (2001) (Saylor, J., dissenting). But the intractable differences among Justices aired before and throughout my tenure had resulted in many sharply divided opinions, of which Rivers is a prime example. Thus, I participated in the compromise decision in Commonwealth v. McGill, 574 Pa. 574, 832 A.2d 1014 (2003), in anticipation that the controversy would be resolved. Even still, I favored some latitude, after McGill, to allow practitioners some time to adjust to its specific mandates. See, e.g., Commonwealth v. Gwynn, 596 Pa. 398, 421, 943 A.2d 940, 954 (2008) (Saylor, J., concurring). As of 2008, however, I was committed to fair enforcement of McGill. See id.
Nevertheless, in apparent dictum, the majority now takes the opportunity to announce, rather cryptically, that McGill will not be enforced consistently, at least where there are “mirror” deficiencies in the appellate pleadings and the post-conviction pleadings. Majority Opinion, at 22. It is difficult, however, to understand exactly what the majority intends in this comparison of briefs and pleadings. The requirements for briefs and pleadings are different both in terms of focus and degree of development (in light of the differing purposes briefs and pleadings serve). Moreover, the majority does not apply its newly coined approach in any concrete fashion. In the circumstances, and at this juncture in the very long, running dialogue on the subject of layering, I can say only that if a majority of the Court now intends to allow greater leeway in favor of affording merits review — and therefore is adjusting the McGill compromise — I will support this effort.
Next, I have difficulty with the majority’s discussion of the “extraordinary circumstances” exception to waiver. See id. at 8 n. 8. According to the majority:
[AJppellate counsel in the present case could have believed any extra-record claims he did not raise on direct appeal would be available as PCRA claims of prior counsels’ ineffectiveness (including his own), which amounted to “extraordinary circumstances” justifying their review.
Id. Further, the majority indicates that, if, factually, counsel’s thought process subsumed such reliance on his own deficient stewardship, it was reasonable. See id.
This Court, however, has otherwise prohibited attorneys from relying upon their own ineffectiveness. See, e.g., Commonwealth v. Gardner, 480 Pa. 7, 10, 389 A.2d 58, 59 (1978). It seems particularly unreasonable for an appellate lawyer to defer claims to post-conviction review in reliance on his own incompetence. Thus, I cannot support the majority’s discussion on this topic.
Finally, I recognize that the record in this ease presents very substantial obstacles in the way of Appellant’s effort to secure post-conviction' relief, as all of his defenses are weakened by his perpetration *24of an armed, nocturnal home invasion;1 the substantial inconsistencies between his statement to police in the aftermath of the killing and his trial testimony; and his admitted shooting of one unarmed victim, at the very least. Nevertheless, in post-conviction cases raising apparent questions concerning the degree of trial counsel’s preparation,2 I believe the matter is best decided on a developed record. It would therefore have been my strong preference, here as elsewhere, for the PCRA court to have conducted a fuller hearing, rather than sharply limiting the evidentiary presentation to penalty matters. I maintain that appropriate factual findings and legal conclusions by a post-conviction court, based on a developed record, could mitigate some of the differences yielding divided opinions upon this Court’s review in the capital arena.

. Appellant testified at trial that he was invited into the apartment; however, the weight of the other testimony and physical evidence, including photographs of the broken door and doorframe, militated strongly to the contrary.


. In the present case, such questions arise from counsel's now-established lack of preparation relative to at least one phase of Appellant’s trial, as well as his failure to even request an instruction which would have enabled the jurors to consider one of the defenses he attempted to present.